Per Curiam:
Examination of the papers discloses that the prior action in the City Court was substantially for the same cause of action as the one at bar. The courts of this State have repeatedly held, under similar circumstances, that the costs of the first litigation should be paid before a second litigation upon substantially the same cause of action would be permitted. (Sprague v. Bartholdi Hotel Co., 68 Hun, 555; Spaulding v. American Wood Board Co., 58 App. Div. 314; Ingrosso v. Baltimore & Ohio R. R. Co., 105 id. 495; Muratore v. Pirkl, 109 id. 146; Behrens v. Sturges, 138 id. 537.) The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Present—Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.